 



Exhibit 10.15
Execution Version
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This Amended and Restated Employment Agreement (hereinafter referred to as
the “Agreement”) is made and entered into as of the 21st day of March, 2007 by
and between Ronald A. Lane (hereinafter referred to as the “Employee”) and Atlas
Air, Inc., a Delaware corporation (hereinafter referred to as “Atlas” or the
“Company”).
     WHEREAS, the Employee has been employed by the Company as Senior Vice
President and Chief Marketing Officer pursuant to that Employment Agreement
dated May 1,2003, as amended on January 24, 2004 and April 20, 2004 (the
“Original Employment Agreement”); and
     WHEREAS, the Employee and the Company wish to amend and restate the
Original
     Employment Agreement as of the date hereof, on the terms and subject to the
conditions set forth in this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto, intending to be legally bound
hereby, covenant and agree as follows:
1. DEFINITIONS
     1.1 “Employment Period” shall mean the period commencing on the date hereof
and extending until December 31, 2007, subject to earlier termination as set
forth in Section 4.1 below.
     1.2 “Confidential or Proprietary Information” as used herein shall refer to
all information relative to the plans, structure and practices, including
information relating to its customers, contracts and aircraft of Atlas or any
affiliate or subsidiary thereof, except:
          (a) information that is or becomes a matter of public knowledge
through no fault of the Employee; or
          (b) information rightfully received by the Employee from a third party
without a duty of confidentiality; or
          (c) information disclosed to the Employee with Atlas’ prior approval
for public dissemination.
2. OBLIGATIONS OF THE EMPLOYEE
     Atlas and the Employee agree to the following rights, obligations and
duties:
     2.1 Obligations of the Employee. During the Employment Period, Atlas agrees
to retain the Employee as Senior Vice President and Special Advisor. The scope
of the Employee’s

 



--------------------------------------------------------------------------------



 



responsibilities shall be determined by the Board of Directors, the Chief
Executive Officer, the Chief Operating Officer and such other officers of Atlas
as the Chief Executive Officer shall deem appropriate. The Employee shall,
except when prevented by illness or permanent disability or during a period of
vacation, devote sufficient Employee business time to ensure accomplishment of
the transition projects set forth in Exhibit A and attention to the good faith
performance of the other duties contemplated by this Agreement.
     2.2 Principal Residence of the Employee. The Employee shall maintain his
principal residence in the Long Beach, California area unless otherwise agreed.
     2.3 New Position Provisions. Upon execution of this Agreement, the parties’
respective rights and obligations under the Original Employment Agreement shall
be superseded by this Agreement. The Employee hereby resigns from his prior
position as Senior Vice President and Chief Marketing Officer of the Company and
its affiliates as of the commencement of the Employment Period.
3. COMPENSATION
     During the Employment Period, Atlas will pay the Employee as follows:
     3.1 Compensation. Atlas will pay the Employee at the rate of $350,720 per
annum, payable in semi-monthly installments.
     3.2 Incentive Bonus Payments. The Employee has received his annual
incentive bonus for 2006, paid in accordance with the Company’s 2006 Annual
Incentive Plan for Senior Executives (the “2006 AIP”). The Employee will not be
entitled to any bonus for 2007 whether under the 2006 AIP or otherwise.
     3.3 Benefits. During the Employment Period, the Employee and the Employee’s
dependents shall be entitled to participate in the Atlas health insurance plans
(major medical, dental and vision), and Atlas will contribute to the Employee’s
monthly premium as provided by such plan. Atlas reserves the right to
discontinue participation in any health insurance plan at any time with the
understanding that Atlas will comply in full measure with all state and federal
laws regarding the changes of insurance coverage by private employers and
notification under the Consolidated Omnibus Budget Reconciliation Act. The
Employee also shall be entitled, to the same extent and at a level commensurate
with other employees of Atlas, to participate in any other benefit plans or
arrangements of Atlas.
     3.4 Restricted Shares and Options. During the Employment Period, all
Company restricted shares and stock options will continue to vest in accordance
with their terms.
     3.5 Fringe Benefits. The Employee will be entitled to a car allowance in
the amount of $700.00 per month.
4. TERMINATION OF THE EMPLOYMENT PERIOD
     4.1 Termination. Employment hereunder shall be through the Employment
Period; provided, however, that the Company may immediately terminate the
Employment Period with

2



--------------------------------------------------------------------------------



 



Cause (as defined below). “Cause” shall be defined as (i) a breach by the
Employee of a material term of this Agreement; (ii) any act of misconduct or
dishonesty by the Employee; or, (ii) the Employee’s failure to perform the
transition projects set forth in Exhibit A, which may be amended from time to
time by written agreement of the parties. Provisions of this Agreement shall
survive any termination if so provided herein or if necessary or desirable to
accomplish the purposes of other surviving provisions, including without
limitation the obligations of the Company under Section 4.2 and the obligations
of the Employee under Section 4.3
     4.2 Rights Following Termination. Upon termination of the Employment Period
by the Company without Cause or expiration of the Employment Period, the
Employee shall be entitled to: (i) receive the Employee’s base salary and
accrued benefits through December 31, 2007; (ii) receive, subject to the
Employee’s execution of a separation agreement and general release (a true and
correct copy of which is attached hereto as Exhibit B), (the “Release”),
severance of $526,080 paid in a lump sum within ten (10) days of the Employee’s
execution of the Release (and provided that the Employee does not revoke the
Release); (iii) subject to “the Employee’s execution of the Release and
compliance with the terms of Section 4.3, continued coverage and rights and
benefits available under the Atlas health insurance plans as provided in
Section 3.3 above for a period of twenty-four (24) months immediately following
the date of termination subject to the Employee paying the same portion for the
premiums for such coverage as he paid during the Employment Period; provided,
however, that any such continued coverage shall cease in the event the Employee
obtains comparable coverage in connection with subsequent consulting or
employment arrangements, and to the extent Atlas is unable to continue such
coverage, Atlas shall provide the Employee with economically equivalent benefits
determined on an after-tax basis; (iv) Employee’s restricted shares and options
that have vested or will vest pursuant to the terms and conditions of their
related agreements; and (v) receive any retired employee benefits available to
retired Company employees for which he is eligible pursuant to the terms of any
applicable policies or plan documents, as amended from time to time. Upon
termination of the Employment Period for any other reason (including, without
limitation, by the Company with Cause or by the Employee for any reason), the
Employee shall be entitled only to base salary and accrued benefits through the
date the Employee’s employment terminates.
     4.3 Restrictive Covenants.
          (a) The Employee covenants and agrees that the Employee will not, at
any time, reveal, divulge or make known to any third party any confidential or
proprietary records, data, trade secrets, pricing policies, strategy, rate
structure, personnel policy, management methods, financial reports, methods or
practice of obtaining or doing business, or any other Confidential or
Proprietary Information of Atlas or any of its subsidiaries or affiliates
(collectively the “Atlas Companies” and each, an “Atlas Company”) which is not
in the public domain.
          (b) Acknowledging his duty of loyalty to the Atlas Companies, the
Employee agrees that, while he is employed by the Company, he will not, directly
or indirectly, whether as owner, partner, investor, consultant, agent, employee,
co-venturer or otherwise, compete with any of the Atlas Companies anywhere in
the world or undertake any planning for any business competitive with any of the
Atlas Companies. Specifically, but without limiting the generality of the
foregoing, the Employee agrees that, during his employment with the Company, he
will not

3



--------------------------------------------------------------------------------



 



provide advice, services or other assistance of any kind, whether with or
without compensation, to any person or entity which competes, or is planning to
compete., with any of the Atlas Companies. The Employee understands, however,
that his passive ownership of one percent (1 %) or less of the voting stock of
any publicly traded company will not be a breach of his obligations hereunder.
After his employment ends, the Employee may compete with any of the Atlas
Companies, but should he choose to so compete within the twelve (12) months
immediately following termination of the Employment Period without first
obtaining the express written consent of the Company, which consent shall not be
unreasonably withheld, the Employee agrees that he will not be entitled to the
payment and benefits provided in Sections 4.2(ii) and (iii) above, and if such
payment and benefits have already been provided to the Employee, he shall return
to the Company the payment under Section 4.2(ii) within five (5) days of written
demand by the Company, or in the event of a dispute as to whether the Employee
has breached any of his obligations under this Section 4.3, Employee shall
return to the Company any payments received within five (5) days after
determination of a breach and in accordance with Sections 5.1, 5.2, 5.3 or 5.5,
as appropriate.
          (c) The Employee acknowledges that his access to Confidential or
Proprietary Information and to the Atlas Companies’ customers and his
development of goodwill on behalf of the Atlas Companies with their customers
during his employment would give him an unfair competitive advantage were he to
leave employment and begin competing with the Atlas Companies for their existing
customers and that he therefore is being granted access to Confidential or
Proprietary Information and the customers of the Atlas Companies in reliance on
his agreement hereunder. Therefore, the Employee covenants and agrees that,
during the Employment Period and during the twelve-month period immediately
following the termination of the Employment Period, the Employee will not engage
in any of the following activities directly or indirectly, for any reason,
whether for the Employee’s own account or for the account of any other person,
firm, corporation or other organization;

  (i)   solicit, employ or otherwise interfere with any of the Atlas Companies’
contracts or relationships with any officer, director, employee, independent
contractor or with any individual who has been employed or associated with the
Atlas Companies within the six (6) months prior to the Employee’s termination of
his employment relationship with the Company; or     (ii)   solicit or encourage
any customer of any of the Atlas Companies to terminate or diminish its
relationship with any of the Atlas Companies or seek to persuade any such
customer to conduct with, any other person or entity any business or activity
which such customer conducts or could conduct with any of the Atlas Companies;
provided, however, that these restrictions shall apply only with respect to
those persons or entities who are customers of any of the Atlas Companies within
the twelve (12) months prior to the Employee’s termination of his employment
relationship with the Company.

          (d) In the event the Employee breaches any of his obligations under
this Section 4.3, he shall within five (5) days return to the Company any
payments he received under

4



--------------------------------------------------------------------------------



 



Section 4.2(ii) and any benefits under Section, 4.2(iii) shall immediately
cease. In the event of a dispute as to whether the Employee has breached any of
his obligations under this Section 4.3, Employee shall return to the Company any
payments received within five (5) days after determination of a breach and in
accordance with Sections 5.1, 5.2, 5.3 or 5.5, as appropriate.
     4.4 Obligation to Cooperate. To the extent Employee is reasonably available
to provide such cooperation to Company, during the twenty-four (24) month period
immediately following the termination of the Employee’s employment, the Employee
shall cooperate with the Company with respect to all matters arising during or
related to his employment, including but not limited to all matters in
connection with any governmental investigation, litigation or regulatory or
other proceeding which may have arisen or which may arise following the signing
of this Agreement. The Company will reimburse the Employee out-of-pocket
expenses incurred in complying with Company requests hereunder, provided such
expenses are authorized by the Company in advance. In the event that any single
Company request hereunder requires a commitment from the Employee of more than
five (5) hours, the Company and the Employee shall mutually agree on reasonable
compensation for the Employee’s services on such matter.
5. DISPUTE RESOLUTION AND CHOICE OF LAW
     5.1. Negotiation. If a dispute between the parties arises under this
Agreement, the parties shall negotiate in good faith in an attempt to resolve
their differences. The obligation of the parties to negotiate in good faith
shall commence immediately, and shall continue for a period of at least thirty
(30) days (“Negotiation”).
     If Negotiation fails to resolve a dispute between the parties within the
first thirty (30) days, either party may proceed to demand mediation
(“Mediation”). Upon agreement of both parties, arbitration may be initiated
immediately, in lieu of Mediation.
     5.2. Mediation. If a dispute between the parties arises under this
Agreement and has not been resolved under the Negotiation procedures described
herein, either party may require, by written notice to the other party, that
Negotiation be facilitated by a single mediator, to be elected by the parties
(the “Mediator”).
     The parties shall select the Mediator within ten (10) days after receipt of
notice. If the parties are unable to agree on the Mediator, the Mediator shall
be selected by Atlas, but the selected Mediator shall be independent of Atlas
and its affiliates. The fees of the Mediator shall be paid by the Company.
     With the assistance of the Mediator, the parties shall continue Negotiation
in good faith for a period not to exceed thirty (30) days. If the parties are
unable to reach agreement during this period, the Mediator shall be discharged
and the parties’ obligations under this Mediation section shall be deemed
satisfied.
     5.3. Arbitration. Subject to the duty to negotiate and mediate set forth
above, all disputes, claims, or causes of action arising out of or relating to
this Agreement or the validity, interpretation, breach, violation, or
termination thereof not resolved by Mediation, shall be finally and solely
determined and settled by arbitration, to be conducted in the State of New

5



--------------------------------------------------------------------------------



 



York, USA, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”) in effect at the date of arbitration
(“Arbitration”).
     Any Arbitration commenced pursuant to this Agreement shall be conducted by
a single neutral arbitrator, who shall have a minimum of three (3) years of
commercial experience (the “Arbitrator”). The parties shall meet within ten
(10) days of failure to resolve by Mediation to attempt to agree on an
Arbitrator. Absent agreement at this meeting, the Arbitrator shall be selected
by AAA. Such Arbitrator shall be free of any conflicts with Atlas and shall hold
a hearing within thirty (30) days of the notice to the Employee.
     If the terms and conditions of this Agreement are inconsistent with the
Commercial Arbitration Rules of the AAA, the terms and conditions of this
Agreement shall control.
     The parties hereby consent to any process, notice, or other application to
said courts and any document in connection with Arbitration may be served by
(i) certified mail, return receipt requested; (ii) by personal service; or
(iii) in such other manner as may be permissible under the rules of the
applicable court or Arbitration tribunal; provided, however, a reasonable time
for appearance is allowed. The parties further agree that Arbitration
proceedings must be instituted within one (1) year after the occurrence of any
dispute, and failure to initiate Arbitration proceedings within such time period
shall constitute an absolute bar to the institution of any proceeding and a
waiver of all claims.
     The parties shall equally divide all costs and expenses incurred in such
arbitration proceeding, provided, however, if the arbitrator rules in favor of
the Employee on all or substantially all of his claims, the Company shall
reimburse the Employee his reasonable attorney fees and costs associated with
the arbitration proceedings.
     The Judgment of the Arbitrator shall be final and either party may submit
such decision to courts for enforcement thereof.
     The parties agree that this Section 5 shall be specifically enforceable.
     5.4. Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to
principles of conflict of laws.
     5.5 Injunctive Relief. Notwithstanding the foregoing, Sections 5.1, 5.2 and
5.3 shall not preclude the Company from attempting to pursue a court action to
enforce, determine the enforceability of, or seek injunctive relief due to a
breach or threatened breach of the provisions of Section 4.3 of this Agreement.
6. SEVERABILITY AND ENFORCEABILITY
     It is expressly acknowledged and agreed that the covenants and provisions
hereof are separable; that the enforceability of one covenant or provision shall
in no event affect the full enforceability of any other covenant or provision
herein. Further, it is agreed that, in the event any covenant or provision of
this Agreement is found by any court of competent jurisdiction or Arbitrator to
be unenforceable, illegal or invalid, such invalidity, illegality or
unenforceability

6



--------------------------------------------------------------------------------



 



shall not affect the validity or enforceability of any other covenant or
provision of this Agreement. In the event a court of competent jurisdiction or
an Arbitrator would otherwise hold any part hereof unenforceable by reason of
its geographic or business scope or duration, said part shall be construed as if
its geographic or business scope or duration had been more narrowly drafted so
as not to be invalid or unenforceable.
7. NOTICE
For the purpose of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given if delivered personally, if delivered by overnight courier service, if
sent by facsimile transmission or if mailed by United States registered mail,
return receipt requested, postage prepaid, addressed to the respective addresses
or sent via facsimile to the respective facsimile numbers, as the case may be,
as set forth below, or to such other address as either party may have furnished
to the other in writing in accordance herewith, except that notice of change of
address shall be effective only upon receipt; provided, however, that:
(i) notices sent by personal delivery or overnight courier shall be deemed given
when delivered; (ii) notices sent by facsimile transmission shall be deemed
given upon the sender’s receipt of confirmation of complete transmission; and
(iii) notices sent by United States registered mail shall be deemed given, two
days after the date of deposit in the United States mail.
If to the Company:
Atlas Air, Inc.
2000 Westchester Avenue
Purchase, NY 10577
Attn: General Counsel
Facsimile: 1 914 701-8333
If to Employee:
Ronald A. Lane
The address on file with the records of the Company
8. MISCELLANEOUS
     8.1. No Mitigation. The Employee shall have no duty to mitigate..
     8.2. Withholding. The Company shall be entitled to withhold from the
payments and benefits described herein all income taxes and other amounts
required to be withheld by applicable law.
     8.3. Pro-Ration. In the event the Employment Period is terminated in the
middle of any calendar month, the amount due for such month shall be pro-rated
on a daily basis,

7



--------------------------------------------------------------------------------



 



     8.4. No Waiver Except in Writing. The failure of a party to insist upon
strict adherence to any term of this Agreement on any occasion shall not be
considered a waiver of such party’s rights or deprive such party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement. No waiver or modification of this Agreement or any of the terms
and conditions set forth herein shall be effective unless submitted to a writing
duly executed by the parties.
     8.5. Drafting. Both parties have participated in the preparation of this
Agreement, and no rules of construction or interpretation based upon which party
drafted any portion of the Agreement shall be applicable or invoked.
     8.6. No Representations. The parties agree and acknowledge that they have
not relied upon any representation, whether written or oral, of the other party
in connection with entering into this Agreement.
     8.7. Successors and Assigns. This Agreement shall be binding on Atlas and
any successor thereto, whether by reason of merger, consolidation or otherwise.
The duties and obligations of the Employee may not be assigned, by the Employee.
     8.8. Confidentiality of Terms. Atlas and the Employee agree that the terms
and conditions of this Agreement are confidential and that they will not
disclose the terms of this Agreement to any third parties, other than the
Employee’s spouse, their attorneys, auditors, accountants or as required by law
or as may be necessary to enforce this Agreement.
     8.9. Full Understanding. The Employee declares and represents that the
Employee has carefully read and fully understands the terms of this Agreement,
has had the opportunity to obtain advice and assistance of counsel with respect
thereto, and knowingly and of the Employee’s own free will, without any duress,
being fully informed and after due deliberation, voluntarily accepts the terms
of this Agreement and represents that the execution, delivery and performance of
this Agreement does not violate any agreement to which the Employee is subject.
     8.10. Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes all prior agreements, arrangements, and understandings between the
parties with respect to the subject matter hereof, excluding only any option of
restricted share agreements or other agreements related to a grant of equity or
an option to purchase equity in the Company.
     8.11. Counterparts. This Agreement may be executed in any number of
separate counterparts, all of which taken together shall be deemed to constitute
one and the same instrument.
[Signature page follows]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amended and
Restated Employment Agreement on the date and year first above written.

          RONALD A. LANE
    /s/ Ronald A. Lane                  

          ATLAS AIR, INC.
    By:   /s/ Willliam J. Flynn     Name:   WILLLIAM J. FLYNN   Title:  
PRESIDENT & CEO   

9